UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7435



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


FERNANDO HOLGUIN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CR-90-221-B, CA-97-1296-B)


Submitted:   November 19, 1998             Decided:   December 3, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fernando Holguin, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland; John Vincent Geise, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fernando Holguin filed an untimely notice of appeal. We dis-

miss for lack of jurisdiction. The time periods for filing notices

of appeal are governed by Fed. R. App. P. 4. These periods are

“mandatory and jurisdictional.” Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

sixty days, if the United States is a party, within which to file

in the district court notices of appeal from judgments or final

orders. See Fed. R. App. P. 4(a)(1). The only exceptions to the ap-

peal period are when the district court extends the time to appeal

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).

     The district court’s order denying Holguin’s motion filed

under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998) was filed on July

16, 1998, and entered on the docket the next day. See Fed. R. Civ.

P. 58, 79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.

1986). Holguin’s notice of appeal was filed on September 19, 1998,*

which is beyond the sixty-day appeal period. See Fed. R. App.



     *
      Following Houston v. Lack, 487 U.S. 266 (1988), Holguin gave
his notice of appeal to prison officials for mailing on September
19, 1998. Even construing Houston liberally, however, documents
filed with Holguin’s notice of appeal make it clear that he could
not have submitted his notice of appeal to prison officials for
mailing before September 17, 1998, still beyond the sixty-day
appeal period.


                                2
4(a)(1). Holguin’s failure to note a timely appeal or obtain an

extension of the appeal period leaves this court without juris-

diction to consider the merits of his appeal. We therefore deny a

certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3